     Case 3:16-cv-00685-BTM-BGS Document 47 Filed 04/22/19 PageID.2133 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                  Case No.: 16-cv-685-BTM-BGS
           CHARTER TOWNSHIP OF
12
           CLINTON POLICE AND FIRE                  ORDER GRANTING JOINT
13         RETIREMENT SYSTEM,                       MOTION TO DISMISS WITH
           individually and on behalf of all        PREJUDICE
14
           others similarly situated,
15                                    Plaintiffs,   [ECF No. 46]
16         v.
17
           LPL FINANCIAL HOLDINGS INC.;
18         et al.,
19                                 Defendants.
20
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //

                                                    1
                                                                      3:16-cv-00685-BTM-BGS
     Case 3:16-cv-00685-BTM-BGS Document 47 Filed 04/22/19 PageID.2134 Page 2 of 2



1           Pending before the Court is the parties’ Joint Motion to Dismiss. (ECF No.
2     46). The parties have mutually agreed not to pursue any appeal of any Court
3     order in this action, or assert any further claim against the other party for fees,
4     expenses, costs, sanctions, and/or any other claim that the action was brought or
5     defended in bad faith or without a reasonable basis. (ECF No. 46 ¶¶ 1-2).
6     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action is hereby
7     dismissed with prejudice, each party to bear their own attorneys’ fees and costs.
8     The Clerk of the Court is instructed to close this case.
9           IT IS SO ORDERED.
10    Dated: April 22, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                         3:16-cv-00685-BTM-BGS
